  Case 20-03404 Document 1-3 Filed in TXSB on 08/28/20 Page 1 of 4




                   Exhibit 3
May 25, 2020 email re adding 31 Group
        to Virtual Data Room
                   Case 20-03404 Document 1-3 Filed in TXSB on 08/28/20 Page 2 of 4


Jeff McLaren

From:                  Morgan Kubala <morgan@31grp.com>
Sent:                  Monday, May 25, 2020 11:50 AM
To:                    Smith, Parker
Cc:                    Flood, Curtis; Suellentrop, Gregory; Prechter, Doug
Subject:               Re: [EXTERNAL] Arena NDA


Thank you, sir. I’ll be on the lookout.

Morgan



         On May 25, 2020, at 11:48 AM, Smith, Parker <Parker.Smith@Evercore.com> wrote:

         Morgan,

         Please find attached the fully‐executed NDA. We will add you and Ken to the VDR shortly, but please let
         us know if you would like us to grant any additional team members access.

         Best,
         Parker

         Parker L. Smith | Evercore | O: 713-427-5781 | M: 281-726-3008


         From: Morgan Kubala <morgan@31grp.com>
         Sent: Friday, May 22, 2020 9:06 AM
         To: Smith, Parker <Parker.Smith@Evercore.com>
         Cc: Flood, Curtis <Curtis.Flood@Evercore.com>; Suellentrop, Gregory
         <Gregory.Suellentrop@Evercore.com>; Prechter, Doug <Doug.Prechter@Evercore.com>
         Subject: Re: [EXTERNAL] Arena NDA

         Parker:

         Please see the attached partially executed NDA and word doc with markups made (added our
         company info & changed term to 18-months). Let me know if you have any questions.

         Thanks,
         Morgan




                   On May 20, 2020, at 3:20 PM, Smith, Parker <Parker.Smith@Evercore.com>
                   wrote:

                   Morgan,

                   Arena is not agreeable to 12‐months, but they are agreeable to a change to 18‐months.

                                                              1
                                                                                                           001
Case 20-03404 Document 1-3 Filed in TXSB on 08/28/20 Page 3 of 4

Best,
Parker

Parker L. Smith | Evercore | O: 713-427-5781 | M: 281-726-3008


From: Morgan Kubala <morgan@31grp.com>
Sent: Wednesday, May 20, 2020 12:34 PM
To: Smith, Parker <Parker.Smith@Evercore.com>
Subject: [EXTERNAL] Re: Arena NDA

   CAUTION: This email originated from outside of Evercore. Do not click links or open attachments unless you
   recognize the sender and are expecting the attachment or link.

Parker,

Sorry for the delay. We’re awaiting our attorney’s review, but was inquiring if
you guys would be agreeable to change the term to 12-months instead of 24 in
section 12?

Thank you,
Morgan


          On May 13, 2020, at 5:18 PM, Smith, Parker
          <Parker.Smith@Evercore.com> wrote:

          Ken,

          See attached both a PDF and Word version of the NDA. Please revert
          with a signed copy, or a Redline if you would like to make any
          adjustments.

          Best,
          Parker

          Parker L. Smith | Evercore | O: 713-427-5781 | M: 281-726-3008


          From: Flood, Curtis <Curtis.Flood@Evercore.com>
          Sent: Wednesday, May 13, 2020 3:13 PM
          To: kg@31grp.com; morgan@31grp.com
          Cc: Suellentrop, Gregory <Gregory.Suellentrop@Evercore.com>;
          Prechter, Doug <Doug.Prechter@Evercore.com>; Smith, Parker
          <Parker.Smith@Evercore.com>
          Subject: Arena NDA

          Ken,

          Thanks for the call, we will send you an NDA shortly.

          Best Regards,
          Curtis

                                               2
                                                                                           002
            Case 20-03404 Document 1-3 Filed in TXSB on 08/28/20 Page 4 of 4
                      ________________________
                      Curtis Flood
                      EVERCORE
                      2 Houston Center, Suite 1800
                      909 Fannin St., Houston, TX 77010
                      O: 713.427.5706
                      C: 917.455.2898
                      Curtis.Flood@Evercore.com




                      The information contained in this email message is intended only for use of the individual or entity
                      named above. If the reader of this message is not the intended recipient, or the employee or
                      agent responsible to deliver it to the intended recipient, you are hereby notified that any
                      dissemination, distribution or copying of this communication is strictly prohibited. If you have
                      received this communication in error, please immediately notify us by email, and destroy the
                      original message.

                      The information contained in this email and any attachment, including the names and email
                      address of any and all recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of
                      which can be found here. Thank you
                      <Arena Energy CONFIDENTIALITY
                      AGREEMENT.docx><Arena Energy CONFIDENTIALITY
                      AGREEMENT.pdf>




           The information contained in this email message is intended only for use of the individual or entity named above. If the
           reader of this message is not the intended recipient, or the employee or agent responsible to deliver it to the intended
           recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
           prohibited. If you have received this communication in error, please immediately notify us by email, and destroy the
           original message.

           The information contained in this email and any attachment, including the names and email address of any and all
           recipients, is subject to Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you




The information contained in this email message is intended only for use of the individual or entity named above. If the reader of this
message is not the intended recipient, or the employee or agent responsible to deliver it to the intended recipient, you are hereby notified that
any dissemination, distribution or copying of this communication is strictly prohibited. If you have received this communication in error, please
immediately notify us by email, and destroy the original message.

The information contained in this email and any attachment, including the names and email address of any and all recipients, is subject to
Evercore’s GDPR Privacy Notice, the full context of which can be found here. Thank you
<31 Signed Arena Energy CA.pdf>




                                                                       3
                                                                                                                                        003
